office_of_chief_counsel internal_revenue_service memorandum number release date cc pa almielke posts-111474-11 uilc date date to benjamin j mower attorney denver large business international from julie c schwartz senior counsel procedure administration subject arra section compliance and ofas access to return_information this is in response to your request for advice on the captioned matter issue whether the department of the treasury’s office of the fiscal assistant secretary ofas has access to returns and return_information tax information in connection with administering the american_recovery_and_reinvestment_act_of_2009 section arra section program conclusion in appropriate circumstances and only where ofas’ duties in connection with administering the arra section program are related to tax_administration its officers and employees may have access to tax information as necessary for carrying out these functions for all other circumstances ofas may seek a consent to disclosure under which arra section applicants would agree to irs sharing tax information with ofas facts the american_recovery_and_reinvestment_act_of_2009 arra contains several provisions intended to provide incentives to developers and producers of renewable posts-111474-11 energy arra section allows applicants to elect to receive a grant rather than a tax_credit when specified energy_property is placed_in_service applicants can receive grants in the amount of either or of the basis of qualifying projects placed_in_service by the specified credit termination_date tax_credits for qualifying projects are available under sec_48 taxpayers cannot accept a grant and take a tax_credit for the same project under a compliance initiative project cip the irs will be examining a sampling of taxpayers that receive arra section grants examinations will focus on all aspects of tax compliance in this scenario including among other matters whether the taxpayer has claimed a tax_credit and received an arra section_1603_grant with respect to the same property whether the taxpayer appropriately reduced its basis by of the amount of the arra section_1603_grant and whether the taxpayer’s depreciable basis was appropriately stated in a date general_legal_advice_memorandum glam the office of the associate chief_counsel passthroughs and special industries addressed the issue of excessive grant payments under arra section the glam concluded that an excessive arra section_1603_grant payment is includible in income and the service has three years from the date the return was filed to assess the amount disallowed the irs has access to ofas’ arra section database which includes all arra section applications terms and conditions and the supporting documentation submitted with the applications ofas also provides the irs an annual list of arra section_1603_grant recipients as well as a quarterly list of those recipients who indicate to ofas on their annual reports that they have claimed a tax_credit with respect to applicable_property ofas can neither direct nor request the irs to examine a particular taxpayer but can provide information to the irs about particular taxpayers for the irs’ examination consideration the code does not contain authority for the irs to specifically recoup arra section_1603_grant overpayments but does allow the irs to avail itself of all compliance and enforcement provisions in connection with the examination of tax_credits including the ability to disallow or recapture the credit in addition the irs is also responsible for ensuring that grant recipients properly account for the grant payment in the calculation of their taxes ie recipients must reduce their basis by of the grant the irs also has an enforcement interest in ensuring that grant applicants have properly stated their basis on their grant applications because the amount of basis claimed on the grant application is also the amount of basis used for depreciation purposes the information gathered collected or created by the irs during its examination including the information leading to the conclusion that the taxpayer may not be entitled to all or part of the grant is tax information subject_to sec_6103 confidentiality sec_6103 while the irs can determine a grant overpayment occurred and take action authorized by the code such as including the overpayment in taxable_income ofas is responsible for recapture of any erroneously awarded grant overpayments ofas has six years posts-111474-11 from when the claim first accrues usually when the overpayment is discovered to seek recovery_of such erroneous amounts the irs through its cip is more likely than ofas to discover a grant overpayment ofas would like the irs to share this tax information with it so ofas can use it to take action on recapture as appropriate you have asked us to opine whether sec_6103 affords ofas access to tax information to conduct its recapture authority and if not whether ofas can obtain consents to disclosure from all arra section program applicants allowing the irs to share tax information with ofas law and analysis sec_6103 sec_6103 provides that tax information shall be confidential and may be disclosed only as expressly authorized under the code the code contains numerous exceptions to this confidentiality rule including sec_6103 which allows the inspection and disclosure of tax information to officers and employees of the department of the treasury where such inspection or disclosure is necessary for tax_administration_purposes this means treasury employees may have access to tax information if they have a need to know the information for tax_administration reasons tax_administration is defined in sec_6103 as a i the administration management conduct direction and supervision of the execution and application of the internal revenue laws or related statutes or equivalent law or statutes of a state and tax conventions to which the united_states is a party and ii the development and formulation of federal tax policy relating to existing or proposed internal revenue law related statutes and tax conventions and b includes assessment collection enforcement litigation publication and statistical gathering functions under such law statutes or conventions emphasis added courts have held that the meaning of tax_administration is sweeping 575_f2d_32 2nd cir cert_denied 439_us_931 tavery v united_states 32_f2d_1423 10th cir see also 796_f2d_356 10th cir the term related statute is not defined in the code whether or not a statute is related to the internal revenue laws within the meaning of sec_6103 depends on the nature and purpose of the statute and the facts and circumstances in which the statute is being enforced or administered given the interconnection between ofas’ responsibilities in the arra section program and the irs’ responsibilities under the code for the same projects some of posts-111474-11 ofas’ program responsibilities under the arra section statute are related to tax_administration the administration of the arra program established under sec_48 with the tax_credit and revised by the grant provisions that are not included in the code will unquestionably implicate and relate to the irs’s compliance activities under the code with respect to the tax_credit there is a division of responsibilities between the two agencies responsible for the program as noted earlier the irs enforces the prohibition against receiving a grant and a tax_credit for the same property and is also responsible for ensuring that grant recipients properly account for the grant payment in the calculation of their taxes ie recipients must reduce their basis by of the grant ofas supports the online application process reviews the application_for eligibility and awards grant funds and is responsible for recapture of erroneously awarded grant overpayments the irs’ examination assessment and collection authority and action taken will directly relate to and impact any_action ofas elects to take regarding the same project and grant particularly with regard to ofas’ post-award grant compliance responsibilities for example if ofas recaptures a grant overpayment and the service had not earlier required the taxpayer to include the overpayment in taxable_income the overpayment would have been treated by the taxpayer as a non-taxable grant under sec_48 and would not have been included in income thus the taxpayer's taxable_income would not be reduced by the grant recapture_amount if on the other hand the service had determined that all or a portion of a grant was an overpayment and had made an adjustment adding the overpayment amount to gross_income under the reasoning of the glam any repayment to ofas of the overpayment amount would then reduce the taxpayer's taxable_income by the amount repaid while ofas may like to know certain information in connection with its monitoring responsibilities it is unclear whether it would have a need to know there are certain compliance activities that ofas conducts under the arra program that are so inextricably intertwined with the irs’ tax compliance activities that these activities are related to tax_administration and officers and employees of ofas may have access to tax information as necessary for carrying out these functions while not free from doubt we believe that an argument can be made that ofas’ responsibility for monitoring grant compliance as opposed to its grant eligibility and award responsibilities is so inextricably intertwined with and related to the irs’ tax compliance responsibilities as to constitute tax_administration as such we believe that a reasonable argument may be made that arra section is a related statute with respect to the irs’s and ofas’s respective roles in ensuring that recipients do not accept grant funds and claim credits and in ensuring that recipients reduce their basis by of the grant amount in their tax filings accordingly ofas is authorized access to tax information under sec_6103 in connection with its compliance monitoring responsibilities only in keeping with this statutory authority access to tax information will be limited to those situations where ofas’ officers and employees have a need for the tax information in carrying out those official grant compliance monitoring responsibilities that arise out of and are related to the administration of the internal revenue laws ofas will have access only to that tax information it has a need to know posts-111474-11 to conduct these activities ofas may only use the tax information to which it has access in connection with its grant compliance monitoring responsibilities sec_6103 consents sec_6103 provides generally that subject_to the requirements and conditions set forth by the secretary in regulations tax information may be disclosed to persons designated by the taxpayer in a request for or consent to disclosure sec_301_6103_c_-1 et seq sets forth the relevant requirements for disclosures to designees according to sec_301_6103_c_-1 an authorization for disclosure must include the following items in a written document2 pertaining solely to the authorization the taxpayer’s identity name address taxpayer identifying number that enables the irs to clearly identify the taxpayer the identity of the person to whom disclosure is to be made the type of return or return_information to be disclosed and the taxable_year or years covered by the return or return_information sec_301_6103_c_-1 the regulations also require that the taxpayer sign and date the written document in addition the regulations bar disclosure of a return or return_information unless the written request for or written consent to disclosure is received by the irs or an agent or contractor of the irs within days following the date upon which the written request was signed and dated by the taxpayer sec_301_6103_c_-1 prop sec_301_6103_c_-1 sec_76 fed reg mar notice_2010_8 2010_3_irb_297 to date ofas has on an ad hoc basis asked grant applicants to agree to consent to irs sharing tax information compiled during examinations for those situations in which ofas’s non-tax administration responsibilities eg grant eligibility and award responsibilities would benefit from access to tax information ofas may seek a consent to disclosure from grant applicants as we understand it upon receipt of a consent ofas will verify the validity of the consent and upload the verified consent into the arra section database to which the irs has unfettered access in order to satisfy the requirement that the irs receive the consent within days following the date upon which the consent was signed and dated by the taxpayer grantee ofas must upload the consent into the arra section database within days of that date noting the upload date on the system prior to disclosing the authorized tax information to ofas irs will confirm a valid consent exists in the database ofas will be required to maintain the original consent whether in paper or electronic form for the time period specified by the irs the return_information in ofas’s possession remains confidential under sec_6103 an authorization for disclosure consent may be also be done electronically sec_301_6103_c_-1 posts-111474-11 for coordination of consent matters or for questions regarding consent procedures please contact tim christian disclosure manager disclosure program operations at -- --------------------or ----------------------------------- please call if you have any further questions
